Citation Nr: 1015042	
Decision Date: 04/20/10    Archive Date: 04/30/10

DOCKET NO.  02-20 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Philadelphia, Pennsylvania




THE ISSUES

1.  Entitlement to service connection for claimed tearing and 
loss of peripheral vision of the right eye, to include as 
secondary to the service-connected right brow scar.  

2.  Entitlement to an initial compensable rating for the 
service-connected residuals of left foot fracture, prior to 
January 14, 2000.  

3.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected generalized anxiety disorder.  

4.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected degenerative disc disease of the 
lumbar spine.  




REPRESENTATION

Appellant represented by:	Scott E. Schermerhorn, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran had active service from February 1962 to February 
1964.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 1994, April 2003 and October 
2009 RO rating decisions.  

The November 1994 rating decision awarded service connection 
for residuals of a left foot fracture; a noncompensable 
rating was assigned.  The Veteran perfected an appeal of this 
determination.  

On his July 1995 Substantive Appeal, he indicated that he 
would be satisfied with the assignment of a 10 percent rating 
for his service-connected disabilities.  

A subsequent October 1999 Decision Review Officer decision 
continued the noncompensable rating assigned to the left foot 
disability, but awarded a 10 percent rating for an issue not 
subject to this appeal, indicating that such constituted a 
"total grant of benefits sought on appeal."  However, the 
Veteran responded in January 2000 and indicated that "[he] 
wish[ed] to continue [his] appeal for a compensable 
eval[uation]" for his service-connected left foot 
disability.  

In light of the Veteran's intentions to continue his appeal, 
the Board has construed his claim as an initial appeal of the 
award of benefits per Fenderson v. West, 12 Vet. App. 119 
(1999).  

The Veteran testified before the RO's Hearing Officer in June 
1995 and a Decision Review Officer in August 2001.  

In an October 2009 rating decision, the RO increased the 
service-connected residuals of a left foot fracture to 20 
percent disabling, effective on January 14, 2000.  In a 
January 2010 statement the Veteran's attorney indicated that 
the Veteran was satisfied with this portion of the claim.  

Accordingly, the only matter within the Board's jurisdiction 
as to the left foot disability is entitlement to a 
compensable disability rating prior to January 14, 2000, as 
reflected on the title page.  

Two issues previously on appeal, service connection for 
generalized anxiety disorder and degenerative disc disease of 
the lumbar spine, were granted by the RO in an October 2009 
rating decision.  

The Veteran has since expressed disagreement with the 
disability ratings assigned.  Therefore, these issues are 
addressed in the REMAND portion of this document and are 
being remanded to the Department of Veterans Affairs Regional 
Office.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The Veteran currently is not shown to have a loss of 
peripheral vision of the right eye.  

3.  The Veteran is shown as likely as not to have tearing of 
the right eye that was caused by his service-connected right 
brow scar.  

4.  Prior to January 14, 2000, the service-connected left 
foot disability is shown to have been manifested a disability 
picture than more nearly approximated that of moderate 
impairment, including evidence of numbness, especially with 
prolonged exertion of walking or standing; a sensory deficit 
of the intermediate dorsal cutaneous nerve; left peroneal 
neuropathy and a positive Tinel's sign.  



CONCLUSIONS OF LAW

1.  The Veteran's disability manifested by tearing of the 
right eye is proximately due to or the result of his service-
connected right brow scar.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.310 (2009).  

2.  Prior to January 14, 2000, the criteria for the 
assignment of an initial rating of 10 percent, but not higher 
for the service-connected left foot disability have been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.10, 4.31, 4.71a including Diagnostic Code (DC) 
5284 (2009).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that, in November 2000, the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), was signed into 
law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 
(West 2002).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2009).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the issues 
decided hereinbelow has been accomplished.  

In light of the favorable action taken hereinbelow as to the 
service connection issue for right eye tearing, the Board 
finds that further discussion of VCAA compliance with respect 
to that issue is not necessary at this time.  

As to the remaining issue, this appeal arises from the 
Veteran's disagreement with the initial evaluation following 
the grant of service connection for a left foot disorder.  

The United States Court of Appeals for the Federal Circuit 
and the United States Court of Appeals for Veterans Claims 
(Court) have held that once the underlying claim for service 
connection has been granted and there is disagreement as to 
downstream questions, the claim has been substantiated and 
there is no need to provide additional VCAA notice nor is 
there prejudice from absent VCAA notice.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  

As a final matter, the Board notes that the Veteran was not 
provided notification pursuant to the Court's recent decision 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  However, 
Vazquez-Flores was recently vacated by the United States 
Court of Appeals for the Federal Circuit.  See Vazquez-Flores 
v. Shinseki, 580 F. 3d 1270 (Fed. Cir. 2009).  

The Board is also satisfied VA has made reasonable efforts to 
obtain relevant records and evidence, including affording a 
VA examination.  Specifically, the information and evidence 
that has been associated with the claims file includes the 
Veteran's service treatment records, Social Security 
Administration records, post service VA and private treatment 
records, the Veteran's statements, and VA examination reports 
dated in January 1997, June 1999, September 2002, December 
2006, and August 2009.  

The Veteran does not contend, and the file does not show, 
that the examinations were inadequate for rating purposes, or 
that his symptoms have become worse since his most recent 
examination.  

Rather, the VA examinations are adequate because, as shown, 
they were based upon consideration of the Veteran's prior 
medical history, his assertions and current complaints, and 
because they describe the disability in detail sufficient to 
allow the Board to make a fully informed determination.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007) (citing Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994)) (internal quotations 
omitted).  

In sum, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.  


I.  Service connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred or aggravated during a 
veteran's active service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

Service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disability.  See 38 C.F.R. § 3.310(a).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The Board initially notes there is no current diagnosis of 
loss of peripheral vision of the right eye of record.  

Normal visual function was identified in the right eye during 
the September 2002, December 2006, and August 2009 VA 
examinations, and the Veteran himself specifically denied any 
loss of field vision during the December 2006 examination.  

Based on this record, the Veteran is not shown to have a 
current loss of right eye peripheral field vision and that 
portion of the claim must fail.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  

With respect to the portion of the claim involving tearing of 
the right eye, the Veteran was provided a VA ophthalmology 
examination in December 2006 when the examiner opined that 
the Veteran's right eye tearing was "more likely than not 
related to his service-related [right brow] injury."  

Accordingly, service connection for the currently 
demonstrated tearing of the right eye as secondary to 
service-connected right brow scar is warranted.  
38 C.F.R. § 3.310.  



II.  Increased rating

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned. 
38 C.F.R. § 4.7.  

Any reasonable doubt regarding the degree of disability is 
resolved in favor of the veteran.  See 38 C.F.R. §§ 3.102, 
4.3 (2009).  

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held 
that evidence to be considered in the appeal of an initial 
assignment of a disability rating was not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Id. at 126-127.  

Functional loss, supported by adequate pathology and 
evidenced by visible behavior of the veteran undertaking the 
motion, is recognized as resulting in disability.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); 38 C.F.R. §§ 4.10, 4.40, 4.45.  

The Veteran's statements are deemed competent with regard to 
the description of the symptoms of his disabilities.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992). However, these 
statements must be considered with the clinical evidence of 
record in conjunction with the pertinent rating criteria.  

The Veteran's left foot disability is currently 20 percent 
disabling under DCs 5299-5284.  See 38 C.F.R. § 4.27 (2009) 
(unlisted disabilities requiring rating by analogy will be 
coded first using the numbers of the most closely related 
body part and "99;" hyphenated diagnostic codes are used 
when a rating under one diagnostic code requires use of an 
additional diagnostic code to identify the basis for the 
evaluation assigned; the additional code is shown after the 
hyphen).  

Under Diagnostic Code 5284, foot injuries, a rating of 10 
percent is assigned for disabilities of the feet that are 
moderate.  A 20 percent evaluation is assigned for moderately 
severe disability, and a 30 percent rating is assigned for 
severe disability.  A 40 percent evaluation is in order for 
foot injuries with actual loss of use of the foot.  

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the minimum schedular evaluation requires 
residuals and the schedule does not provide for a zero 
percent evaluation, a zero percent evaluation will be 
assigned when the required symptomatology is not shown. 38 
C.F.R. § 4.31.  

The medical findings during this period relating to the 
service-connected left foot disability include the clinical 
findings reported in VA and private treatment records as well 
as part of the January 1997 and June 1999 VA examinations.  

In a September 1994 statement, K.C., D.P.M., described a 
sensory deficit of the Veteran's left superficial peroneal 
nerve cutaneous distribution, most notably the intermediate 
dorsal cutaneous nerve.  He was referred for an EMG study.  

An EMG study of the left lower extremity in January 1995 
revealed no neurophysiologic evidence suggesting a left 
peroneal neuropathy.  An accompanying statement from K.C., 
D.P.M., indicated that despite the normal study the Veteran 
continued to express symptoms consistent with an injury to 
the intermediate dorsal cutaneous nerve of the left foot.  

During a June 1995 RO hearing, the Veteran described numbness 
in the left fourth and fifth toes as well as a cramping type 
of pain in the left foot.  

At the time of a January 1997 VA examination, the Veteran 
reported intermittent numbness in the outer two toes that 
worsened if he was on his feet for long periods of time.  
Physical examination revealed normal skin color and warmth.  
There was no muscle atrophy, and no involvement of the 
adjacent joints.  

There was a normal range of motion in the ankle and toes, and 
Achilles tendon reflex was normal.  There was no circulatory 
loss and pulsations in the left foot were normal.  The dorsal 
pedis and posterior tibial arteries were easily palpated.  
The X-ray studies of the left foot were normal.  

The examiner rendered a diagnosis of a sensory disturbance in 
the peripheral nerves involving the fourth and fifth toes 
with no objective abnormal findings.  

A separate peripheral nerves examination in January 1997 
revealed normal findings.  A February 1997 EMG study revealed 
findings of left peroneal neuropathy.  

The Veteran presented for a VA foot examination in June 1999, 
at which time he reported numbness in the left fourth and 
fifth toes which affected his ability to walk long distances 
and increased with prolonged sitting and standing.  Physical 
examination revealed a mild fifth left adductovarus.  

Muscle strength was 4/5 in the left foot.  No joint pain was 
identified.  Skin examination was normal, and the Veteran 
exhibited excellent pedal pulses.  Vascular examination of 
the left foot was 2/4 dorsalis pedis, 1/4 posterior tibial.  

The Veteran had normal posture, weight bearing and toe and 
heel rising.  There were no hammer or claw toe deformities.  
The X-ray studies of the left foot were reported to be 
normal.  

A December 1999 record from A.D.J., M.D., revealed the 
Veteran's complaints of numbness in the left fourth and fifth 
toes.  Neurological examination indicated a positive Tinel's 
sign in the tarsal tunnel on the left.  

A December 1999 EMG study conducted in conjunction with the 
Veteran's claim for benefits with SSA was normal on the left 
side.  The physical examination at that time revealed a 
normal gait, and muscle testing was normal in the left lower 
extremity.  

Having carefully considered the Veteran's contentions in 
light of the evidence of record and the applicable law, the 
Board finds that the Veteran's left foot disability more 
nearly approximated that warranting a 10 percent evaluation 
under DC 5284 for a moderate foot injury.  

In this regard, the objective findings reflect the left foot 
disability was productive mainly of numbness, especially with 
prolonged exertion of walking or standing, which is supported 
by Dr. K.C.'s indication of a sensory deficit of the 
intermediate dorsal cutaneous nerve, the finding of left 
peroneal neuropathy February 1997 EMG study, and the positive 
Tinel's sign in 1999.  

Given this record, the Board will resolve all doubt in the 
Veteran's favor, and find that his symptoms more nearly 
approximate the criteria for a compensable evaluation of 10 
percent for the service-connected left foot disability, from 
the effective date of the award of service connection to 
January 14, 2000.  

The Board has considered DCs 8521 (paralysis of the external 
popliteal (common peroneal) nerve) and 8522 (paralysis of the 
musculocutaneous nerve (superficial peroneal) nerve), as 
required by the Court in Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  

However, the Board emphasizes that any objective neurological 
symptomatology demonstrated in the 1997 EMG appears to have 
resolved.  Moreover, the above-cited evidence is reflective 
of no more than mild neurological symptomatology, which 
results in a noncompensable rating under DC 8522 and is 
consistent with the 10 percent rating currently assigned 
under DC 8521.  

While the Veteran has testified as to having a tender left 
foot scar and requested a separate rating for such, the 
objective evidence of record, particularly the January 1997 
VA examination report, describes a small well-healed scar 
with no pain on palpation or adherence.  As such, a separate, 
compensable rating is not for consideration in this matter.  
See Esteban v. Brown, 6 Vet. App. 259 (1994).  

The Board's findings above are based on a schedular 
evaluation.  The Board has also considered whether 
extraschedular evaluation is appropriate in this case.  

The rating schedule represents as far as is practicable the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment. 38 C.F.R. § 
3.321(a), (b) (2009).  

However, to afford justice in exceptional situations, an 
extraschedular rating can be provided.  38 C.F.R. § 3.321(b).  
The Board may determine, in the first instance, that a 
veteran has not presented evidence warranting referral for 
extraschedular consideration, provided that it articulates 
the reasons or bases for that determination.  See Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).  This determination 
follows a three-step inquiry.  See Thun v. Peake, 22 Vet.App. 
111, 115 (2008).  

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  

Therefore, initially, the level of severity and 
symptomatology of the veteran's service-connected disability 
must be compared with the established criteria found in the 
rating schedule for that disability.  Id.  

If the rating criteria reasonably describe the veteran's 
disability level and symptomatology, the veteran's disability 
picture is contemplated by the rating schedule.  Therefore, 
the assigned schedular evaluation is adequate and no referral 
is required.  Id.  

If the schedular evaluation does not contemplate the 
veteran's level of disability and symptomatology, and is 
found inadequate, the second step of the inquiry requires the 
Board to determine whether the veteran's exceptional 
disability picture exhibits other related factors such as 
marked interference with employment or frequent periods of 
hospitalization.  Id. at 115-16.  

If analysis of the first two steps shows that the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture shows the related factors discussed 
hereinabove, the final step requires that the case be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service for a determination 
of whether the veteran's disability picture requires the 
assignment of an extraschedular rating.  Id.  

Here, the Board has considered, under the Thun three-step 
analysis, whether referral for extraschedular consideration 
is appropriate.  However, the applicable rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  

Furthermore, the evidence does not show marked interference 
with employment in excess of that contemplated by the rating 
schedule, frequent periods of hospitalization, or other 
evidence that would render impractical the application of the 
regular schedular standards.  

Therefore, the Board is not required to remand the Veteran's 
increased rating claim for consideration of extraschedular 
ratings under 38 C.F.R. § 3.321(b)(1).  See Bagwell, 9 Vet. 
App. at 338-9; Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  

Further, the Board acknowledges the Court's recent holding 
that a request for a total disability rating based on 
individual unemployability (TDIU) is not a separate claim for 
benefits but, rather is part of a claim for increased 
compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
However, as the Veteran is currently in receipt of a TDIU, 
the matter of the Veteran's entitlement to a TDIU need not be 
addressed at this time.  



ORDER

Service connection for tearing of the right eye as secondary 
to the service-connected right brow scar is granted.  

Prior to January 14, 2000, an initial rating of 10 percent, 
but no higher for the service-connected left foot disability 
is granted, subject to the applicable regulations governing 
the payment of VA monetary benefits.  



REMAND

In October 2009, the RO notified the Veteran of the grant of 
service connection for generalized anxiety disorder and 
degenerative disc disease of the lumbar spine.  The RO 
assigned these disabilities 20 percent ratings.  

In January 2010, the Veteran's attorney noted disagreement 
with the 20 percent ratings.  The RO has not issued a SOC.  
An unprocessed Notice of Disagreement should be remanded, not 
referred, to the RO for issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board notes the October 2009 decision also awarded TDIU.  
In the January 2010 Notice of Disagreement, the Veteran's 
attorney also indicated the Veteran disagreed with this issue 
"to the extent the same is made to preserve the issue of 
[TD]IU based upon the veteran not being rated as 100% overall 
due to no one service-connected disability being at least 
40%."  

In essence, the attorney is disagreeing with the percentages 
assigned to the service-connected psychiatric and lumbar 
spine disabilities which constitute the current TDIU award.  
Accordingly, as this matter will be addressed by continuing 
the appellate process, no further action on the TDIU rating 
is required at this time.  

Accordingly, these remaining issues are REMANDED to the RO 
for the following action:

The RO should issue a SOC with respect 
to the higher ratings for the newly 
service-connected generalized anxiety 
disorder and degenerative disc disease 
of the lumbar spine.  The Veteran is 
advised that a timely Substantive Appeal 
will be necessary to perfect the appeal 
as to this disability to the Board.  38 
C.F.R. § 20.302(b).  Only if the appeal 
is timely perfected, is further action 
to be undertaken with respect to these 
issues  

Thereafter, if indicated, the case should returned to the 
Board for purpose of appellate disposition.  The Veteran has 
the right to submit additional evidence and argument on the 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge
Board of Veterans' Appeals  


 Department of Veterans Affairs


